UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6918


CHARLES EVERETTE HINTON,

                Plaintiff – Appellant,

          v.

LINDA LOPEZ; ANDREW MURRAY; CHRISTIAN HOEL; JOHN DOE; JOHN
DOE 2; WILLIAM ROBERT BELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00316-RJC)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Everette Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Everette Hinton appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint.              We have

reviewed the record and find no reversible error.             Accordingly,

we   affirm     for   the   reasons   stated   by   the   district      court.

Hinton v. Lopez, No. 3:11-cv-00316-RJC (W.D.N.C. July 6, 2011).

We   dispense    with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2